MEMORANDUM DECISION
In this original action, relator Leslie Priddy requests a writ of mandamus ordering respondent Industrial Commission of Ohio ("commission") to vacate its order denying her temporary total disability ("TTD") compensation on grounds that she voluntarily abandoned her former position of employment, and to enter an order granting said compensation.
Pursuant to Civ.R. 53 and Loc.R. 12(M) of the Tenth Appellate District, this matter was referred to a magistrate. The magistrate has rendered a decision, including findings of fact and conclusions of law and has recommended that this court issue a writ of mandamus ordering respondent commission to vacate its order denying TTD compensation and issue an amended order consistent with the decision of the magistrate and in compliance with State ex rel. Noll v. Indus. Comm. (1991), 57 Ohio St.3d 203. No objections have been filed to the magistrate's decision.
Following an independent review, pursuant to Civ.R. 53, we find that the magistrate has properly determined the pertinent facts and applied the salient law thereto. Therefore, we adopt the magistrate's decision as our own, with one exception regarding conclusions of law contained therein.
In accordance with the recommendation contained in the magistrate's decision, a limited writ of mandamus will issue ordering respondent commission to vacate its order finding that relator abandoned her former position of employment and to enter a new order which addresses relator's entitlement to TTD compensation. However, the writ will permit further consideration of the question of voluntary abandonment and to this extent the recommendation of the magistrate is modified.
Limited writ of mandamus granted.
LAZARUS, P.J., and BROWN, J., concur.